UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4602


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS GUZMANVILLA, a/k/a Benito,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:00-cr-00174-JAB-4)


Submitted:   February 12, 2013            Decided:    March 4, 2013


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Angela H. Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Luis    Guzmanvilla,         a   native    and      citizen       of   Mexico,

appeals the six-month sentence he received after the district

court     revoked    his   supervised         release.           The    district      court

ordered    this     sentence    to    run     consecutive        to    the     fifty-month

sentence it imposed in United States v. Guzman-Villa, No. 1:12-

cr-00044-JAB-1 (M.D.N.C.), in which Guzmanvilla pled guilty to

illegally reentering the United States after having been removed

as   an   aggravated    felon,       in   violation         of   8    U.S.C.    § 1326(a),

(b)(2) (2006).        Both the substantive charge and the supervised

release     violation      were      predicated        on     Guzmanvilla’s         illegal

reentry, and both sentences were imposed in the same proceeding.

             In this appeal, Guzmanvilla asserts that running the

six-month    revocation        sentence       consecutive        to    the     fifty-month

sentence renders the revocation sentence plainly substantively

unreasonable.       We disagree.

             The district court has broad discretion in selecting

the sentence to impose upon revoking a defendant’s supervised

release.     United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).       This    court     will       affirm   a        sentence     imposed      after

revocation of supervised release if it is within the governing

statutory range and not plainly unreasonable.                          United States v.

Crudup, 461 F.3d 433, 437-40 (4th Cir. 2006).                           “When reviewing

whether a revocation sentence is plainly unreasonable, we must

                                              2
first determine whether it is unreasonable at all.”                       Thompson,

595 F.3d at 546; see United States v. Moulden, 478 F.3d 652, 656

(4th Cir. 2007).

             A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

Seven of the Sentencing Guidelines and the applicable 18 U.S.C.

§ 3553(a)     (2006)   factors,   Crudup,      461    F.3d    at   440,    and   has

adequately explained the sentence chosen. *             Thompson, 595 F.3d at

547.       A sentence is substantively reasonable if the district

court states “a proper basis” for its imposition of a sentence

up to the statutory maximum.                Crudup, 461 F.3d at 440.             If,

after considering the above, we decide that the sentence is not

unreasonable, we will affirm.           Id. at 439.          Only if this court

finds the sentence unreasonable must it decide whether it is

“plainly” so.     Moulden, 478 F.3d at 657.

             We hold that the revocation sentence is not plainly

substantively unreasonable.        The term of incarceration ordered

upon revoking Guzmanvilla’s supervised release is separate and

distinct from the sentence imposed on the substantive offense.

The revocation sentence is designed to punish the defendant’s

failure      to   abide     by    the         terms    of      his    supervised

       *
        Guzmanvilla does not claim that the district court
committed any procedural error in sentencing him on the
supervised release violation.



                                        3
release.       Crudup, 461 F.3d at 437-38.             Because the Government is

not constitutionally prohibited, by either the Ex Post Facto

Clause    or    the    Double      Jeopardy       Clause,   “from     prosecuting      and

punishing a defendant for an offense which has formed the basis

for revocation of supervised release,” United States v. Evans,

159 F.3d 908, 913 (4th Cir. 1998), it logically follows that the

court need not account for the sentence the defendant received

in    conjunction      with     that      substantive       offense     when   imposing

sentence on the supervised release violation.

               Guzmanvilla’s argument also fails as it is contrary

to U.S. Sentencing Guidelines Manual (“USSG”) § 7B1.3(f), p.s.

(2001), which specifically authorizes the sentencing court to

impose consecutive sentences in this precise situation.                         Counsel

indeed acknowledges this contrary authority.                        Of course, because

the    Chapter     7     policy     statements        are     not    binding    on     the

sentencing court, see Thompson, 595 F.3d at 546-57, the court

would have been free to run the sentences concurrent.                           But the

court’s    deference       to      this    policy     statement       was   more      than

proper.    Accord United States v. Johnson, 640 F.3d 195, 208 (6th

Cir.     2011)    (explaining          that,       although     not     binding,       the

sentencing       court    should       consider      USSG     § 7B1.3(f),      p.s.     in

determining      whether      to    impose     consecutive      sentences      and    that

this decision is a matter of discretion).



                                              4
              After considering the permissible sentencing factors

and    defense    counsel’s        arguments       in   mitigation,     the    district

court    stated      a    proper   basis    for     the      within-policy-statement

range sentence it imposed in this case.                   See Crudup, 461 F.3d at

440.     We   therefore         conclude    that    the   revocation        sentence   is

substantively reasonable and affirm the revocation judgment.                           We

dispense      with       oral    argument    because         the    facts    and   legal

contentions      are     adequately    presented        in    the   materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            5